DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8, 9, 11-13, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olarig (pub #US 20200026683 A1).
Regarding claim 1, Olarig discloses an electronic apparatus (system in figure 2), comprising: a connection port comprising a plurality of pins (pin configuration shown in figure 1), the connection port being configured to receive a signal through a first pin (RFU pin, figure 2A, paragraph 40), the first pin being predefined to correspond to any one of signals of a plurality of protocols receivable through the connection port (NVMe and NVMe-oF, PCIe, Ethernet, figure 2A, paragraph 40); and configured to: identify, based on a connection between a connector of an external apparatus and the connection port, whether the signal has a characteristic defined for the first pin (logically low or high, paragraph 40), identify, based on the identification that the signal has the characteristic, a protocol corresponding to the characteristic among the plurality of protocols (NVMe, or NVMe-oF, paragraph 40), and control to communicate with the external apparatus based on the identified protocol (paragraph 40). 
Olarig does not disclose explicitly a processor performs the identification and communication functions.  However, given the steps taught by Olarig, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement a processor executing instructions to implement those steps.  An implementation to software executable instructions by a processor would have increased portability and flexibility of the system.
Regarding claim 3, the above combination discloses the electronic apparatus of claim 1, wherein the processor is further configured to identify the protocol corresponding to the signal based on reception of a signal that has a predefined voltage through the first pin (logically low or high, paragraph 40).
Regarding claim 8, the above combination discloses the electronic apparatus of claim 1, wherein the processor is further configured to transmit a signal comprising a predefined voltage to the external apparatus through a third pin among the plurality of pins based on the connection of the connector of the external apparatus to the connection port.  Examiner notes that power pins are known in the art for 
Regarding claim 9, the above combination discloses the electronic apparatus of claim 1, further comprising: a plurality of communication circuitries corresponding to the plurality of protocols (various protocol circuitry shown in figure 2A); and a switching module (multiplexers 210, 212) configured to switch a signal connection between the connection port and the plurality of communication circuitries (paragraph 58), wherein the processor is configured to control the switching module to connect between the connection port and a communication circuitry corresponding to the identified protocol (see rejection of claim 1 regarding the processor).

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olarig (pub #US 20200026683 A1) in view of K (pub # US 20190369708 A1).
Regarding claim 2, the above combination discloses the electronic apparatus of claim 1, but does not disclose explicitly a ground pin.  However, K discloses wherein the plurality of pins comprises a ground pin (gnd, figure 3), and the processor is further configured to identify that the connector of the external apparatus is connected to the connection port based on a change in a signal status of the ground pin (detect plug-in events, paragraph 30).  Furthermore, teachings of Olarig and K are from the same field of computer interfaces.
Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to combine teachings of Olarig and K by using a ground pin to detect connection events for the benefit of allowing the devices to hot-plug and automatically configure upon connection.
Regarding claims 11-13, 18-20, examiner notes that these claims are substantially similar to claims 1-3, 8 and 9 above.  The same grounds of rejection are applied.

Allowable Subject Matter
Claims 4-7, 10, 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: prior art of record disclose multi-protocol interface and detecting the protocol type based on the signal on a pin.  However, prior art of record do not teach or suggest, inter alia, that the system includes HDMI and USB protocols, as prior art teaches peripheral devices that are plugged into the chassis of the host using PCIe or Ethernet interfaces.  Furthermore, prior art of record do not teach or suggest that an additional pin, along with the first pin, used in identifying protocols based on exchanging clock or data through the additional pin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C SUN whose telephone number is (571)272-2675.  The examiner can normally be reached on Monday - Friday, 12-8:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C SUN/Primary Examiner, Art Unit 2181